Citation Nr: 0925234	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-24 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation for post-
traumatic stress disorder (PTSD) greater than 10 percent 
effective December 10, 2002, and greater than 50 percent 
effective August 3, 2004 through June 24, 2006.


WITNESSES AT HEARING ON APPEAL

Appellant and private counselor


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas, which granted service connection for PTSD, evaluated 
as 10 percent disabling, effective December 10, 2002.

A December 2004 rating decision increased the evaluation for 
PTSD to 50 percent disabling effective August 3, 2004.  The 
Veteran continued his contention that he merited a higher 
rating.

A December 2007 rating decision increased the evaluation for 
PTSD to 100 percent disabling effective June 24, 2006.  The 
Veteran has not expressed disagreement with this rating or 
its effective date.

In October 2006, the Board remanded this claim to the RO via 
the AMC for due process considerations, to obtain Social 
Security Administration documents, to obtain Vet Center 
records, and to afford the Veteran a new VA psychiatric 
examination.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to August 3, 2004, the competent evidence fails to 
demonstrate that the Veteran had occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks caused by PTSD.

2.  Prior to June 24, 2006, the competent evidence fails to 
demonstrate that the Veteran had occupational and social 
impairment, with deficiencies in most areas (for example) 
such as work, school, family relations, judgment, thinking, 
or mood, caused by PTSD.
CONCLUSIONS OF LAW

1.  The criteria for a rating for PTSD in excess of 10 
percent effective December 10, 2002 through August 3, 2004 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2008).

2.  The criteria for a rating for PTSD in excess of 50 
percent effective August 3, 2004 through June 24, 2006 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected disability is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  The relevant temporal focus for adjudicating 
an increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.

With regard to the Veteran's PTSD, his original claim was 
received in December 2002.  The RO issued a rating decision 
in April 2003 granting service connection for PTSD with a 
disability rating of 10 percent.  

In December 2004, the RO increased the disability rating for 
PTSD to 50 percent effective August 3, 2004, the date of a 
treatment record from private counselor "J.G.".  In 
December 2007, the RO increased the disability rating for 
PTSD to 100 percent effective June 24, 2006, the date of 
receipt of a treatment letter from counselor J.G.

The Veteran contends that his disability picture warrants an 
initial rating higher than 10 percent from December 10, 2002 
through August 3, 2004, and higher than 50 percent from 
August 3, 2004 through June 24, 2006.

Under the rating schedule, a 10 percent evaluation is 
warranted under the General Rating Formula for Mental 
Disorders when the evidence demonstrates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events.

A 50 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when the evidence 
demonstrates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Further regarding the evaluation of PTSD, the Board calls 
attention to the Veteran's Global Assessment of Functioning 
(GAF) scale scores.  GAF is a scale used by mental health 
professional and reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  The scale may be relevant in 
evaluating mental disability. See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th Ed. 1994).

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  
Lesser scores reflect increasing severe levels of mental 
impairment.  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

In the present case, the Veteran first underwent a VA 
psychiatric evaluation in March 2003.  The Veteran reported 
that after separation he was employed by American Airlines 
until 1997, when he suffered a stroke.  At the time of this 
examination, the Veteran was relatively free of residuals 
from the stroke.  He reported having been married three times 
yet divorced since 1998.  He reported being on Prozac since 
1995.  The examiner noted that the Veteran presented the 
criteria for PTSD, not very strongly stated, but listed 
returning intrusive ideas and images from Vietnam.  The 
Veteran reported that he can never avoid thinking about it 
because the events in his life remind him.  He reported 
nightmares, depression, anger, and survival guilt.

The examiner stated, "It appears to me that the Veteran does 
fulfill the criteria but not too strong in terms the presence 
of PTSD was felt during this exam."  The examiner noted that 
the Veteran was a highly intelligent man, brilliantly talking 
about various art problems and regularly visiting the 
exhibitions.  The examiner stated there was nothing to report 
from the cognitive standpoint except that the Veteran is a 
very well read and cultured man who likes to write, and was 
planning to write his memoirs from his Vietnam experiences.

The March 2003 examiner diagnosed PTSD between mild and 
moderate.  He stated that, in spite that the Veteran was 
given the PTSD diagnosis, his GAF is not low, and assigned a 
GAF of 55 because of the Veteran's excellent cognitive 
performance "though we know he is under psychiatric 
treatment and takes Prozac medication."

Based upon the results of this examination, the RO assigned 
an initial disability evaluation of 10 percent for PTSD in 
its April 2003 rating decision.

In August 2004, counselor J.G. submitted a lengthy treatment 
letter discussing the Veteran's symptoms.  He reported 
intrusive thoughts related to service which occur numerous 
times daily, sometimes becoming visually and auditorily 
experienced.  The Veteran felt like he had "been thrown back 
in time to the combat zone".  The counselor stated that, 
from the Veteran's description, it was reasonable to assume 
he had experienced flashbacks in the past.  He reported night 
sweats, night terrors, and nightmares.  He reported frequent 
periods of depression that last several days to more than a 
week.  Suicidal and homicidal ideations remained frequent.  
He reported chronic problems with social functions, as well 
as problems with intimacy with women, and an inability to 
establish friendships with other men.  His PTSD symptoms were 
stimulated by world events.

The counselor reported that the Veteran had recovered from 
his stroke and would be able to seek employment, but the 
prospect of a full time job was more than he could cope with.  
The counselor stated, "employment today would not be 
possible."  He diagnosed chronic and severe PTSD and 
assigned a GAF "in the mid-30s on a good day".  He stated 
that a long term prognosis for GAF would not significantly 
change from where it was that day.

The Veteran underwent a second VA psychiatric evaluation in 
October 2004.  His prescription had changed from Prozac to 
Zoloft.  He report living alone with his teenage son and 
driving himself to the exam.  He reported that his 
psychological and mental concentration was not enough to 
return to work.  He reported ever-returning intrusive 
memoires to Vietnam.

Upon mental status examination, the Veteran was noted to be 
cleanly dressed and participating with full cooperation.  He 
displayed higher than average intelligence.  He reads and 
could discuss books and art and "associated problems".  The 
examiner noted that the Veteran had good contact with outside 
reality, with nothing to report as pathology from a cognitive 
standpoint besides his depression, which was visible with 
anhedonia, slow psychomotor activity, and loss of enthusiasm.

The VA examiner in October 2004 diagnosed PTSD as moderate 
but chronic and obstinately returning, as well as major 
depression that was worsening.  He assigned a Global 
Assessment of Functioning score of 50.  The examiner noted 
that the Veteran did not feel mental or psychological 
strength to return to work, although intellectually he was 
more than enough to perform.  He stated that, 
psychologically, the Veteran had no strength to pull himself 
together because of returning and deepening depression.  No 
other cognitive pathology was seen.  

In an addendum, the October 2004 examiner stated, "I don't 
think the Veteran can return to work because of his former 
stroke, but intellectually I think he can return, so he could 
be rehabilitated for something he can do without exerting 
sustained physical work involving his left arm and left leg 
[formerly paralyzed due to the 1997 stroke].  The Veteran 
complains of internal depression and said he has a definite 
psychological aversion to return to work."  The examiner 
noted that he believed the Veteran's psychological and 
physical conditions were playing together, and that the 
Veteran's basic feelings were actually influenced by his 
physical residuals from the stroke.  

Based upon these reports, the RO issued a December 2004 
rating decision increasing the disability rating for PTSD to 
50 percent effective August 3, 2004, the date of receipt of 
the treatment letter from counselor J.G.

In June 2006, counselor J.G. submitted another treatment 
letter detailing the Veteran's worsening symptoms.  He 
reported problems with women and relationships, having made 
no new friends beyond his Vietnam companions, and a part-time 
job that was to end in July 2006 due to the Veteran's 
inability to continue working.  He reported difficulty 
concentrating, short-term memory problems, depression, and 
several other PTSD symptoms.  The counselor stated that 
continuation of the part time job was no longer possible due 
to the Veteran's severe and chronic PTSD.  Counselor J.G. 
submitted a similar treatment letter in January 2007.

In June 2006, the Veteran and counselor J.G. offered 
testimony before the Board.  The Veteran reported constant 
thoughts of Vietnam, nightmares, re-experiencing with the 
current war coverage, and only getting 3 to 4 hours of sleep 
per night.  He stated that fear plays an important part in 
his inability to maintain healthy relationships.  He stated 
that he disconnects from situations.  He reported that he has 
his Vietnam buddies, his 2 sons, and a new girlfriend, and no 
other close relationships.  He reported getting counseling at 
the Vet Center once per month or as needed.

In October 2006, the Board remanded this claim to obtain 
missing records from the Social Security Administration and 
the Vet Center, and to afford the Veteran a new VA 
examination due to his contention that his symptoms had 
worsened.

The Veteran was afforded a VA psychiatric examination in 
October 2007.  The examiner gave a thorough review of the 
Veteran's medical records to date, noting a general agreement 
among a variety of physicians from 2003 to 2007 giving GAF 
scores between 45 and 55.  The examiner also noted that the 
Veteran's pharmacology seemed to be of a relatively 
conservative nature, with prescriptions of Wellbutrin and 
Remeron.

The Veteran reported symptoms similar to those listed in 
counselor J.G.'s June 2006 and January 2007 treatment 
letters.  The examiner diagnosed severe and chronic PTSD, 
severe and chronic major depressive disorder, and a cognitive 
disorder secondary to the 1997 cerebral hemorrhage.  The 
examiner assigned a GAF score of 40 and stated that the 
Veteran is "overall unemployable" because of his severe 
symptoms of PTSD.

Based upon these reports, the RO issued a rating decision in 
December 2007 increasing the disability rating for PTSD to 
100 percent effective June 24, 2006, the date of counselor 
J.G.'s lengthy report concluding that employment was no 
longer possible for the Veteran due to his severe and chronic 
PTSD.

The Board finds these reports to, overall, provide evidence 
against this claim, failing to indicate that the 30 percent 
criteria were met prior to August 3, 2004, indicating the 
mild nature of the PTSD during that time frame.  The Board 
also finds that these reports fail to indicate that the 70 
percent criteria were met prior to June 24, 2006, and 
indicating the moderate nature of the PTSD during that time 
frame.

Beyond the VA examinations, the evidence includes VA and 
private medical records that report regular mental health 
treatment, with findings vastly similar to those in the 
several VA and private examinations listed above, providing 
further evidence against this claim.  The evidence also 
includes a February 2009 VA psychiatric examination.  
However, the Veteran already holds a 100 percent evaluation 
for PTSD effective June 24, 2006, therefore the February 2009 
VA examination only supports his current evaluation and does 
not impact his prior ratings.

Simply stated, the Veteran's symptoms did not merit the next-
higher rating of 30 percent according to the schedular 
criteria between December 12, 2002 and August 3, 2004.  The 
Veteran did not display, for example, anxiety, 
suspiciousness, panic attacks, or mild memory loss due to 
PTSD which resulted in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

The Veteran's symptoms also did not merit the next-higher 
rating of 70 percent according to the schedular criteria 
between August 3, 2004 and June 24, 2006.  The Veteran did 
not display, for example, suicidal ideation, obsessional 
rituals due to PTSD which interfered with routine activities, 
speech that was intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression, impaired 
impulse control, spatial disorientation, difficulty in 
adapting to stressful circumstances, or an inability to 
establish and maintain effective relationships.

Overall, the Board finds that the Veteran's symptoms of PTSD 
prior to August 3, 2004 more closely approximated the 10 
percent schedular criteria, and the symptoms from August 3, 
2004 to June 24, 2006 more closely approximated the 50 
percent schedular criteria, assigned during the respective 
time frames of the rating period on appeal.  The Board must 
find that the post-service treatment records, as a whole, 
provide evidence against this claim, failing to indicate a 
basis to grant a higher evaluation during either time period. 

The Board notes the Veteran's testimony during the June 2006 
Travel Board hearing.  However, the Veteran's testimony, 
detailed above, continues to support the evaluations assigned 
for PTSD, and not higher evaluations.  If the Veteran were 
not having problems associated with his PTSD, there would be 
no basis for the 10 percent and 50 percent evaluations.  The 
Board also notes the lay statements and buddy statements 
submitted by the Veteran.  The Board finds that these 
statements are outweighed by the medical evidence which shows 
that the Veteran does not merit higher evaluations than those 
assigned for PTSD.

Additionally, the Board has considered the Veteran's GAF 
scores in evaluating the claim.  Here, the GAF scores of 55, 
50, and "mid 30s on a good day" are reflective of serious 
symptoms and major impairment in several areas.  However, the 
objective findings of record are not consistent with the 
specific criteria associated with such GAF scores.  Overall, 
then, the GAF scores are not found to be reliable indicators 
of the severity of the Veteran's PTSD.  Rather, the objective 
findings noted in the examination and treatment reports, 
which again reflect a more mild and then moderate disability 
picture, are found to be more probative in the instant case.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 30 percent 
evaluation have not been met prior to August 3, 2004, and the 
criteria for a 70 percent evaluation have not been met prior 
to June 24, 2006 to warrant a further staged rating for PTSD.  
Simply stated, the Board does not find evidence that the 
Veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  The evidence of record from the day the Veteran 
filed his claim to the present fails to demonstrate 
entitlement to increased compensation during any time within 
the appeal period.    

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 10 percent for PTSD 
from December 10, 2002 to August 3, 2004, and greater than 50 
percent for PTSD from August 3, 2004 to June 24, 2006.  38 
C.F.R. § 4.3.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's PTSD claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, Social Security Administration records, and Vet 
Center records.  The Veteran was provided an opportunity to 
set forth his contentions during the June 2006 Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA psychiatric examinations in March 
2003, October 2004, October 2007, and February 2009.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


